ORDER
FORDHAM, JUDGE:
An application of the claimant, Eloísa Nunez Tarzanin, for an award under the West Virginia Crime Victims Compensation Act, was filed November 2, 2007. The report of the Claim Investigator, filed May 30, 2008, recommended that no award be *370granted, to which the claimant filed a response in disagreement. An Order was issued on July 31, 2008, upholding the Investigator’s recommendation and denying the claim, in response to which the claimant’s request for hearing was filed August 12, 2008. This matter came on for hearing December 4, 2008, claimant appearing pro se and the State of West Virginia by counsel, Gretchen A. Murphy, Assistant Attorney General.
According to the claimant’s application, since spring of2000, she was the victim of identity theft, assault, robbery, and harassment. She reported these incidents to the governor, police, district attorney, and the FBI, all of whom were apparently unable to assist her. The claimant has also suffered from a host of physical ailments.
During the hearing, the claimant began to describe her difficulties, but upon questioning by the Court, was unable to pinpoint an instance of criminally injurious conduct as defined by W.Va. Code §14-2A-3(c) which would serve as the basis for a claim under the Crime Victims Compensation Act.
Called as a witness on behalf of the claimant was Helen Sizemore, a neighbor. Ms. Sizemore’s testimony also did not establish the existence of criminally injurious conduct which would meet the statutory definition.
The Court is not without sympathy for the claimant, who clearly has tried to overcome many obstacles in her life. However, the Court is constrained by the evidence to stand by its previous ruling; therefore, this claim must be, and is hereby, denied.